DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,300,255 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Preliminary Amendment
	The preliminary amendment filed May 28, 2021 has been entered and made of record.  Claims 1-20 remain as originally patented; claims 21-30 are newly filed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 19, 23 and 28 (as well as several of the dependent claims) contain recitations of “the person’s body.”  This is not permitted, as parts of the human body (or the body as a whole) cannot be affirmatively recited in a claim as they do not form part of the inventive structure.  The claims should instead recite “a person’s body.”  
	As claims 2-18, 20-22, 24-28 and 29-30 depend from claims 1, 19, 23 and 28 (or themselves recite “the person’s body”), they are likewise rejected.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4-7 and 10-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Newkirk (U.S. Patent No. 4,850,955) as evidenced by Kim et al. (Sonographic Analysis of the Intercostal Spaces for the Application of High-Intensity Focused Ultrasound Therapy to the Liver, American Journal of Roentgenology, July 2014, Vol. 203, No. 1, pp. 201-208; also found at Sonographic Analysis of the Intercostal Spaces for the Application of High-Intensity Focused Ultrasound Therapy to the Liver : American Journal of Roentgenology : Vol. 203, No. 1 (AJR) (ajronline.org)).  
In regard to claims 1, 4-7 and 19-22, Newkirk teaches a shunt device 10 comprised of a pump 12 having an inlet connector 34 and an outlet vestibule 32 and an inlet catheter 16 connected to the inlet connector 34 and an outlet catheter 18 connected to the outlet vestibule 32 (see Figs. 1, 2 and 4).  Two one-way valves 60, 62 are provided at the inlet connector 34 and the outlet vestibule, respectively (see Fig. 4 and col. 6, lines 22-29).  The pump 12 is activated by compression (see Fig. 7) and Newkirk specifically discloses the device as being used as a pleuroperitoneal shunt, wherein the effusion if withdrawn from the pleural chest or cavity where the inlet catheter 16 is positioned in the pleural cavity and the outlet catheter 18 is positioned in the peritoneal cavity (see col. 7, line 58 to col. 8, line 17).  Newkirk discloses the following dimensions as an optimum size for the pump body: 50 mm in diameter and 22 mm in height (see col. 8, lines 33-36).  Newkirk also discloses that the pump is sutured into place subcutaneously (see col. 5, lines 39-42) and is normally positioned under the patient’s skin and on top of the fifth or sixth rib (see col. 7, lines 65-67).  Newkirk also discloses that the dimensions can be varied as required and sized for a particular patient or if the shunt is intended for a different usage (see col. 9, lines 57-65).  Kim et al. evidence the following widths of the intercostal spaces:

    PNG
    media_image1.png
    132
    647
    media_image1.png
    Greyscale

See page 201 of Kim et al.  
The range of widths reported by Kim et al. extends to at least 26 mm, which is less than the 22 mm height of the pump body disclosed by Newkirk.  Accordingly, as evidenced by Kim, the pump body of Newkirk is capable of being placed in one of the intercostal spaces in a human being.  It should be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Also, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
In regard to claims 10 and 14, Newkirk teaches that the device is made of silicon rubber, which is resiliently flexible (see col. 9, lines 51-57 and Fig. 7).  With further respect to claim 19 and in regard to claim 11, inlet catheter 16 includes perforations 24 along its surface (see Fig. 1).  With further respect to claim 20 and in regard to claims 12, 13 and 16, see col. 8, lines 1-16 of Newkirk.  In regard to claim 15, Newkirk teaches that the inlet connector 34 is formed separately from the outlet vestibule 32 and the domed body portion 30 of the pump 12 (see col. 5, lines 50-60 and Fig. 4).  In regard to claims 17 and 18, the pump 12 of Newkirk is configured such that it could be placed either parallel to or perpendicular to one of the ribs.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newkirk (U.S. Patent No. 4,850,955) as evidenced by Kim et al. (Sonographic Analysis of the Intercostal Spaces for the Application of High-Intensity Focused Ultrasound Therapy to the Liver, American Journal of Roentgenology, July 2014, Vol. 203, No. 1, pp. 201-208; also found at Sonographic Analysis of the Intercostal Spaces for the Application of High-Intensity Focused Ultrasound Therapy to the Liver : American Journal of Roentgenology : Vol. 203, No. 1 (AJR) (ajronline.org)) and further in view of Leveen (U.S. Patent No. 5,830,172).
In regard to claim 7, Newkirk is silent as to an anticoagulation coating on the pump 12, inlet connector 16 and outlet connector 18.  However, Leveen teaches an ascites valve for moving fluid in the same field of endeavor as Newkirk where the valve has an anticoagulation coating (see col. 10, lines 1-5 of Leveen).  It would have been obvious for one of ordinary skill in the art to provide the pump and connectors of Newkirk with the anticoagulation coating of Leveen to prevent adverse reactions in the patient.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,393,387. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the instant reissue are impermissibly broadened over claims 1-20 of U.S. Patent No. 9,393,387.  For example, claim 1 of the instant reissue application does not require the method step of “periodically compressing the intercostal pump between the first and the second rib” as recited in independent claims 1 and 11 of U.S. Patent No. 9,393,387.  It is noted that applicant filed a copy of the terminal disclaimer filed in application no. 15/168,269.  However, this terminal disclaimer is not effective in the instant reissue application.  

Claims 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-35 of copending Application No. 16/819,352(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the instant reissue are broader in scope than claims 12-35 of copending Application No. 16/819,352.  For example, claims 23 and 28 of the instant reissue application do not require “an inlet one-way valve, an outer one-way valve or a manually depressible portion” as recited in claim 12 of copending Application No. 16/819,352.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conferees:	/TRT/
		Terrence R. Till  
		Primary Examiner
		Art Unit 3993   

		/GAS/
		Gay Ann Spahn  
		Supervisory Primary Examiner
		Art Unit 3993   






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,300,255; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.